Exhibit 10.2 BUSINESS SECURITY AGREEMENT This Business Security Agreement (“ Agreement ”) is made and entered into by the undersigned borrower, guarantor and/or other obligator/pledger (the “ Debtor ”) in favor ofU.S. Bank M.A. (the “ Bank ”) as of the date set forth on the last page of this Agreement. ARTICLE I. SECURITY INTEREST Grant of Security Interest. Debtor hereby grants a security interest in and collaterally assigns the Collateral (defined below) to Bank to secure all of Debtor’s Obligations (defined below) to Bank. The intent of the parties hereto is that the Collateral secures all Obligations of Debtor to Bank, whether or not such Obligations exist under this Agreement or any other agreements, whether now or hereafter existing, between Debtor and Bank or in favor of
